        Case 1:21-cr-00306-APM Document 11 Filed 03/20/21 Page 1 of 5



ATTORNEYS FOR FREEDOM LAW FIRM
3185 South Price Road
Chandler, Arizona 85248
(480) 755-7110
Fax (480) 857-0150
Marc J. Victor – AZ Bar 016064
Marc@AttorneysForFreedom.com
Andrew C. Marcantel - AZ Bar 031809
Andy@AttorneysForFreedom.com
Law Offices of Daniel M. Gray, LLC
7617 Virginia Avenue
Falls Church, VA 22043
(703) 204-0164
(703) 204-1449
Daniel M. Gray - D.C. Bar TX 0018
graydm2@verizon.net
Attorneys for Defendant

                      UNITED STATES DISTRICT COURT
                            DISTRICT OF COLUMBIA
United States of America,                     ) CR1:21 mj-94 ZMF
                                              )
                     Plaintiff,               )
                                              ) Motion to Amend Detention Order
vs.                                           )
                                              )
Jon Ryan Schaffer,                            )
                                              )
                     Defendant.               )
                                              )


      Jon Schaffer, pursuant to 18 U.S.C. § 3145(b), moves to amend the detention

ordered entered by Magistrate Judge Faruqui on March 19, 2021. (Doc xx).




                                          1
           Case 1:21-cr-00306-APM Document 11 Filed 03/20/21 Page 2 of 5




                 MEMORANDUM OF POINTS AND AUTHORITIES

Facts:

         On January 16, 2021, a Criminal Complaint was filed alleging Mr. Schaffer

violated sections 1, 2, and 4 of 18 U.S.C. 1752(a) and sections A, F and G of 40 U.S.C.

5104(e) on January 6, 2021. (Doc 1).

         Mr. Schaffer, a long-time resident of Indiana, became aware of the Complaint and

retained counsel. On January 17, 2021, Mr. Schaffer voluntarily presented himself to

federal authorities in Indiana. On January 19, 2021, the Southern District of Indiana

conducted a Rule 5 Initial Hearing. (1:21-mj-0049 Doc. 1). At the hearing, Mr. Schaffer

waived his right to both an identity hearing and a preliminary hearing. (1:21-mj-0049

Doc 1 & 2). Because the Government sought pretrial detention, Magistrate Judge Mark

J. Dinsmore scheduled a detention hearing for January 22, 2021. (1:21-mj-0049 Doc 1).

         Instead of proceeding with his January 22, 2021 Detention Hearing, Mr. Schaffer

waived the hearing but reserved his “right to request a detention hearing in the

prosecuting district at a time set by that Court.” (1:21-mj-0049 Doc. 6).

         Magistrate Judge Dinsmore ordered the U.S. Marshal to transport Mr. Schaffer to

this District to appear in this case. (1:21-mj-0049 Doc 7).

         Although the parties anticipated the U.S. Marshal would transport Mr. Schaffer

within a few weeks, Mr. Schaffer was not transported to this District until March 17,

2021.

         Pretrial Services investigated Mr. Schaffer and recommended his release with

conditions including Pretrial Services Supervision, GPS monitoring, and home detention.

                                             2
         Case 1:21-cr-00306-APM Document 11 Filed 03/20/21 Page 3 of 5




      On March 19, 2021, the Government presented exhibits at Mr. Schaffer’s

detention hearing. The exhibits consisted of a video interview of Mr. Schaffer in

November of 2020 expressing his political views and a video and still photos taken on

January 6, 2021 showing him inside the United States Capitol holding spray.

      On March 19, 2021, Magistrate Judge Faruqui ordered Mr. Schaffer detained

based on a finding the Government had proven by clear and convincing evidence that Mr.

Schaffer was a danger to the community and that no condition or combination of

conditions would reasonably assure the safety of any other person or the community if

Mr. Schaffer was released. (Doc xx).

Law and Argument:

      The Bail Reform Act provides three basic options regarding release or detention

pending trial. The Act permits the Court to release a defendant on his own recognizance

(an unsecured bond is optional); release on conditions; or detain. 18 U.S.C. § 3142 (a).

      Pretrial detention is only permitted upon a finding “that no condition or

combination of conditions will reasonably assure the appearance of the person as required

and the safety of any other person and the community.” 18 U.S.C. § 3142 (e)(1) 1 See

also U.S. v. Xulam, 84 F.3d 441, 442 (D.C. Cir. 1996) (per curiam).




1
  18 U.S.C. § 3142(e) also permits detention for particular offenses. Mr. Schaffer has
not been charged with any of those offenses.
                                            3
         Case 1:21-cr-00306-APM Document 11 Filed 03/20/21 Page 4 of 5




      “A detention decision based upon the defendant's dangerousness to the community

must be supported by ‘clear and convincing evidence.’” 18 U.S.C. § 3142(e)(1), (f); see

also United States v. Smith, 79 F.3d 1208, 1209 (D.C. Cir. 1996).

      The Government failed to establish Mr. Schaffer’s dangerous to the community by

clear and convincing evidence. Additionally, assuming arguendo, even if dangerousness

was established, the Government failed to establish that there no condition or

combination of conditions exist to reasonably assure the safety of the community if Mr.

Schaffer is released. Thus, Mr. Schaffer requests an amendment of Magistrate Judge

Faruqui’s detention order to order Mr. Schaffer released.

      Mr. Schaffer is 53 years old. He has no criminal convictions. He does not have a

substance abuse or mental health issue. He has no history of violence and was not violent

on January 6, 2021. He entered the capitol with pepper spray. He did not threaten

anyone with or discharge the spray. He left the capitol after approximately sixty seconds

and returned home to Indiana.

                             RESPECTFULLY SUBMITTED March 19, 2021.


                                         ATTORNEYS FOR FREEDOM LAW FIRM



                                         /s/ Marc J. Victor _________
                                         Marc J. Victor
                                         Attorney for Defendant




                                            4
         Case 1:21-cr-00306-APM Document 11 Filed 03/20/21 Page 5 of 5




                              CERTIFICATE OF SERVICE

       I hereby certify that on March 19, 2021, I filed the Original with the Clerk of the
Court using the CM/ECF System for filing and transmittal of a Notice of Electronic
Filing to the following CM/CEF registrants:

Ahmed M. Baset
James B. Nelson
Louis J. Manzo
Assistant U.S. Attorneys



By: /s/ Carmen Smith




                                             5
